Citation Nr: 1143493	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from August 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case must be remanded for additional evidentiary development.  The Veteran indicated in written statement received by VA in June 2010 that he had applied for but had been denied Social Security Administration (SSA) disability benefits.  The Veteran also indicated that he had lost the ability to perform his duties as a truck driver because his right and left knees prevented him from driving.  VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

In addition, the evidence indicates that the Veteran was paid compensation for lost time from work for his right knee injury.  As such, the Veteran should be asked to provide releases for all records related to any such settlements/award (to include any associated medical evaluations) in order for VA to obtain copies of complete records of pertinent awards, settlements, and medical evaluations.

Further, the Board notes that the Veteran underwent VA examinations in September 2005 and June 2007 by Dr. H.C.P. and in January 2007 by Dr. N.L.C.  The September 2005 examination report noted that an x-ray of the right knee should be done to determine a diagnosis since the right knee condition is more likely than not secondary to the left knee condition.  It does not appear that the examiner reviewed the claims file and did not discuss the post service right knee injury.  The January 2007 examination report included an opinion that the right knee disability was not related to the left knee disability but did not address whether the right knee is aggravated by the left knee disability.  In light of the need to obtain additional identified evidence and the insufficiencies of the examination reports noted above, the Board finds that the Veteran should be afforded the appropriate VA orthopedic examination to determine the etiology of his current right knee disorder(s).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right knee disorder that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations forms for the release of copies of complete Workman Compensation records for the December 10, 1987, right knee injury and all other identified right knee treatment.  These records, as well as the Veteran's medical and adjudication records from the SSA, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  All efforts to obtain these records should be fully documented.  The SSA should provide a negative response if records are not available.

2.  The Veteran should be afforded the appropriate VA orthopedic examination to determine the etiology of his present right knee disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current right knee disorder(s) and provide an opinion as to whether it is at least as likely as not that such right knee disorder was (1) incurred in or aggravated by service or (2) caused by or permanently aggravated by a service-connected disorder, such as his service-connected left knee or left ankle disability.  

If the examiner determines that the current right knee disorder is aggravated by the Veteran's service-connected left knee disability or left ankle disability, the examiner should specify what measurable increase in severity of the right knee is due to the aggravation; in other words, the examiner should identify the baseline level (prior to aggravation) and the permanent, measurable increase in the severity of the right knee disorder. 

Please note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, as contrasted to symptoms, is worsened.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

